UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-14368 Titanium Metals Corporation (Exact name of registrant as specified in its charter) Delaware 13-5630895 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway, Suite 1700, Dallas, Texas 75240-2697 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (972) 233-1700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined by Rule12b-2 of the Exchange Act). þLarge accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Noþ Number of shares of common stock outstanding on July 31, 2008: TITANIUM METALS CORPORATION INDEX Page Number PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets – December 31, 2007; June 30, 2008 (unaudited) 2 Condensed Consolidated Statements of Income – Three and six months ended June 30, 2007 and 2008 (unaudited) 4 Condensed Consolidated Statements of Cash Flows – Six months ended June 30, 2007 and 2008 (unaudited) 5 Condensed Consolidated Statement of Stockholders’ Equity and Comprehensive Income – Six months ended June 30, 2008 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 6. Exhibits 27 Items 3 and 5 of Part II are omitted because there is no information to report. -1- TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) ASSETS December 31, 2007 June 30, 2008 (unaudited) Current assets: Cash and cash equivalents $ 90.0 $ 41.4 Accounts and other receivables 209.9 186.4 Inventories 562.7 598.1 Refundable income taxes 14.5 12.0 Prepaid expenses and other 6.1 4.7 Deferred income taxes 14.6 14.5 Total current assets 897.8 857.1 Marketable securities 2.7 30.9 Note receivable from affiliate 50.5 49.2 Property and equipment, net 382.0 425.2 Pension asset 23.3 25.8 Deferred income taxes 2.6 3.9 Other 61.0 64.9 Total assets $ 1,419.9 $ 1,457.0 See accompanying Notes to Condensed Consolidated Financial Statements. -2- TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In millions) LIABILITIES, MINORITY INTEREST AND STOCKHOLDERS’ EQUITY December 31, 2007 June 30, 2008 (unaudited) Current liabilities: Accounts payable $ 72.6 $ 78.6 Accrued and other current liabilities 87.7 69.8 Customer advances 17.4 12.1 Total current liabilities 177.7 160.5 Long term debt - 22.5 Accrued OPEB cost 29.3 30.1 Accrued pension cost 36.0 33.2 Deferred income taxes 11.3 8.2 Other 9.0 8.5 Total liabilities 263.3 263.0 Minority interest 23.9 22.9 Stockholders’ equity: Series A Preferred Stock 4.1 3.2 Common stock 1.8 1.8 Additional paid-in capital 558.2 523.4 Retained earnings 589.0 649.3 Accumulated other comprehensive loss (20.4 ) (6.6 ) Total stockholders’ equity 1,132.7 1,171.1 Total liabilities, minority interest and stockholders’ equity $ 1,419.9 $ 1,457.0 Commitments and contingencies (Note 11) See accompanying Notes to Condensed Consolidated Financial Statements. -3- TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions, except per share data) Three months ended June 30, Six months ended June 30, 2007 2008 2007 2008 (unaudited) Net sales $ 341.2 $ 297.3 $ 682.9 $ 591.0 Cost of sales 205.7 213.0 414.0 425.6 Gross margin 135.5 84.3 268.9 165.4 Selling, general, administrative and development expense 17.7 16.2 35.0 33.5 Other income (expense), net 0.2 0.7 0.3 (0.3 ) Operating income 118.0 68.8 234.2 131.6 Other non-operating income (expense), net 0.4 0.6 0.2 (1.5 ) Income before income taxes and minorityinterest 118.4 69.4 234.4 130.1 Provision for income taxes 37.9 20.8 74.3 38.7 Minority interest in after-tax earnings 2.8 1.2 5.9 3.6 Net income 77.7 47.4 154.2 87.8 Dividends on Series A Preferred Stock 1.4 0.1 2.8 0.2 Net income attributable to common stockholders $ 76.3 $ 47.3 $ 151.4 $ 87.6 Earnings per share attributable to commonstockholders: Basic $ 0.47 $ 0.26 $ 0.94 $ 0.48 Diluted $ 0.42 $ 0.26 $ 0.84 $ 0.48 Weighted average shares outstanding: Basic 162.1 181.0 161.9 181.8 Diluted 184.3 182.0 184.3 183.0 Cash dividend per common share $ - $ 0.075 $ - $ 0.150 See accompanying Notes to Condensed Consolidated Financial Statements. -4- TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) Six months ended June 30, 2007 2008 (unaudited) Cash flows from operating activities: Net income $ 154.2 $ 87.8 Depreciation and amortization 19.2 23.4 Deferred income taxes 2.5 (5.8 ) Minority interest 5.9 3.6 Other, net 0.7 1.0 Change in assets and liabilities: Receivables (27.8 ) 27.7 Inventories (41.3 ) (29.7 ) Accounts payable and accrued liabilities (34.3 ) (13.4 ) Income taxes (17.6 ) 3.1 Other, net (4.2 ) (11.3 ) Net cash provided by operating activities 57.3 86.4 Cash flows from investing activities: Capital expenditures (33.9 ) (66.2 ) Purchases of marketable securities - (21.4 ) Other, net - (1.8 ) Net cash used in investing activities (33.9 ) (89.4 ) Cash flows from financing activities: Indebtedness: Borrowings - 46.6 Repayments - (24.1 ) Dividends paid: Common stock - (27.3 ) Series A Preferred Stock (2.8 ) (0.2 ) Minority shareholder (8.1 ) (5.4 ) Treasury stock purchases - (36.5 ) Other, net 1.6 0.5 Net cash used in financing activities (9.3 ) (46.4 ) Net cash provided by (used in) operating, investing and financing activities 14.1 (49.4 ) Effect of exchange rate changes on cash 0.5 0.8 14.6 (48.6 ) Cash and cash equivalents at beginning of period 29.4 90.0 Cash and cash equivalents at end of period $ 44.0 $ 41.4 Supplemental disclosures: Cash paid for: Interest $ 1.5 $ 0.5 Income taxes 88.9 41.3 See accompanying Notes to Condensed Consolidated Financial Statements. -5- TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2008 (In millions) Series A Preferred Stock Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Total Comprehensive Income (unaudited) Balance at January 1, 2008 $ 4.1 $ 1.8 $ 558.2 $ 589.0 $ (20.4 ) $ - $ 1,132.7 Net income - - - 87.8 - - 87.8 $ 87.8 Other comprehensive income - 13.8 - 13.8 13.8 Conversion of SeriesA Preferred Stock (0.9 ) - 0.9 - Treasury stock purchases - (36.5 ) (36.5 ) - Treasury stock retirement - - (36.5 ) - - 36.5 - - Dividends declared: Series A Preferred Stock - - - (0.2 ) - - (0.2 ) - Common stock - - - (27.3 ) - - (27.3 ) - Other - - 0.8 - - - 0.8 - Balance at June 30, 2008 $ 3.2 $ 1.8 $ 523.4 $ 649.3 $ (6.6 ) $ - $ 1,171.1 Comprehensive income $ 101.6 See accompanying Notes to Condensed Consolidated Financial Statements. -6- TITANIUM METALS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2008 (Unaudited) Note 1 – Basis of presentation and organization Basis of presentation.The unaudited Condensed Consolidated Financial Statements contained in this Quarterly Report have been prepared on the same basis as the audited Consolidated Financial Statements included in our Annual Report on Form 10-K for the year ended December 31, 2007 that we filed with the Securities and Exchange Commission (“SEC”) on February 28, 2008 (“2007 Annual Report”).They include the accounts of Titanium Metals Corporation and its majority owned subsidiaries (collectively referred to as “TIMET”).Unless otherwise indicated, references in this report to “we”, “us” or “our” refer to TIMET and its subsidiaries, taken as a whole.All material intercompany transactions and balances with consolidated subsidiaries have been eliminated.In our opinion, we have made all necessary adjustments (which include only normal recurring adjustments) in order to state fairly, in all material respects, our consolidated financial position, results of operations and cash flows as of the dates and for the periods presented.We have condensed or omitted certain information and footnote disclosures (including those related to the Consolidated Balance Sheet at December 31, 2007) normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”).Our results of operations for the interim period ended June 30, 2008 may not be indicative of our operating results for the full year.The Condensed Consolidated Financial Statements contained in this Quarterly Report should be read in conjunction with the 2007 Consolidated Financial Statements contained in our 2007 Annual Report.Our first three fiscal quarters reported are the approximate 13-week periods ending on the Saturday generally nearest to March 31, June 30 and September 30.Our fourth fiscal quarter and fiscal year always end on December 31.For presentation purposes, our financial statements and the accompanying notes are presented as ended on March 31, June 30, September 30 and December 31, as applicable. Organization.At June 30, 2008, subsidiaries of Contran Corporation held 28.2% of our outstanding common stock.Substantially all of Contran's outstanding voting stock is held by trusts established for the benefit of certain children and grandchildren of Harold C. Simmons, of which Mr. Simmons is sole trustee, or is held by Mr. Simmons or persons or other entities related to Mr.
